Title: To Alexander Hamilton from Nathan Rice, 17 December 1799
From: Rice, Nathan
To: Hamilton, Alexander


Oxford [Massachusetts] Decr. 17th. 1799
Sir
I have had the honor of receiving your favour of the 5th instant inclosing the relative rank of my officers, I feel mortifyed in bringing the subject again before you—nor should I, had you not required of me, to make known to you my definitive opinion, of the propriety of Captain Draper’s being arranged third instead of Seventh in the list.
Altho you did not, Sir, suggest your motives for removing him from that situation, yet it would be improper in me not to assign the reasons why I consider him deserving of it. In doing which I take into view, only the four, who are affected by it. Captain Thwing is I find habitually & I apprehend irreclaimably intemperate, to a degree that unfits him frequently for duty. Captain Phelps, altho a decent man, has no claim to superiority, either from education or Talents. Captain Tolman, altho a man of good understanding, is very deficient in personal appearance and accomplishments. And Captain Babbit with all his advantages of education is neither a Scholar nor a Soldier—and I am sure neither of the four will feel dissatisfyed with the arrangement. Captain Draper is not a man of Education, but of good understanding—his pursuit in life, altho not the most respectable, yet has given him a good knowledge of men—and his personal appearance is far preferable to either, except Thwing. These are my motives.
Presuming you intended no other alterations should take place—I have made known to the officers their relative ranks—and placed Draper third.
I have had cause thus far to be very well satisfyed with the conduct of Captain Hastings. He with Ashman & Mackay, will consider the principle of subsequent appointments making junior officers the more hard, as it does not seem to have been applyed to all cases. Captain Forbs of the 15th. regiment was late appointed to a vacancy, happening by a resignation, and is arrangd I am told as the Sixth Captain in that Regiment.
Nothing has yet come to my knowledge singular in the conduct of my officers in recruiting the men under age—Those alluded to, appear to be as fit Soldiers, as any I have in the regiment.
I understand that Mr Henshaw the Contractor for supplying the troops in this state for the ensuing year, understands his contract to autherise him to issue as a part of a ration rye or wheat flower at his election and supposes Government must have also so understood it or wheat flower would have expressly been mentioned in the contract. To remove all misunderstanding & prevent altercation I shall be obligd by your explanation of the contract as to this point.
With the greatest respect   I am Sir your most Obdt Servt.

N: Rice
Major Genl Hamilton

